     Case 2:11-cv-02405-CJB-KWR Document 609 Filed 06/15/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

   WASTE MANAGEMENT OF                                CIVIL ACTION
   LOUISIANA, LLC

   VERSUS                                             NO: 11-2405

   RIVER BIRCH, INC., ET AL.                          SECTION: “J”(4)

                                     ORDER

      Before the Court is the parties’ Joint Motion Regarding Trial Time Allocation.

(Rec. Doc. 597).

      IT IS ORDERED that each side is allotted 28 hours for trial, including opening

and closing statements. Consistent with the parties’ agreement, the time spent

reading/playing the depositions of Henry Mouton and Peter Butler shall be allocated

to Waste Management, and the time spent reading/playing the depositions of David

Steiner and C. Ray Nagin shall be allocated to the Defendants.

      New Orleans, Louisiana, this 15th day of June, 2021.



                                             ___________________________________
                                                 United States District Judge
